Citation Nr: 0301603	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  97-26 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to restoration of 306 pension benefits.


WITNESSES AT HEARING ON APPEAL

Veteran, and his wife and son.


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from June 1946 to April 
1947.

By a May 1996 RO decision, the veteran's 306 pension 
benefits were terminated, effective January 1997, due to 
excessive income.  In August 2000, the Board remanded the 
claim to the RO so that the veteran could be afforded a 
Travel Board hearing.  In September 2002, the veteran 
provided testimony at a Travel Board hearing before the 
undersigned Member.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  The veteran had been in receipt of 306 pension 
benefits since October 1966.

2.  In May 1996, the RO properly informed the veteran it 
would be terminating his 306 pension benefits as of 
January 1, 1997, as his reported income was $21,327 due to 
Social Security Administration (SSA) benefits; the 
veteran's annual family income was noted as exceeding the 
pension limit of $13,221.

3.  Ten percent of SSA payments or other retirement 
benefits are excluded from countable income.


CONCLUSION OF LAW

The evidence establishes that the veteran was entitled to 
Section 306 pension benefits through January 1, 1997, but 
not beyond that date.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.262, 3.660, 3.960 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1946 to April 
1947.

In October 1966, the RO received the veteran's application 
for compensation or pension.  By a December 1966 RO 
decision, 306 pension was granted.  By a March 1967 RO 
decision, special monthly pension was granted based on the 
need for aid and attendance. 

A March 1996 Eligibility Verification Report (EVR) shows 
that the veteran reported an income change.  He reported 
that since his spouse had reached age 70, she was now 
entitled to SSA benefits regardless of her earnings.  The 
veteran reported that 4 months of SSA payments (instead of 
12) were awarded in 1995 based on his spouse's earnings.  
With regard to specific amounts:  the veteran reported he 
was receiving $534.50, and his spouse was receiving 
$1,234.10 in SSA payments.  The veteran's spouse was 
listed as receiving $153.97 in "other monthly income" 
which the veteran identified as retirement income.  The 
veteran listed his annual income as $3,020.20 for 1995.  
He indicated that for 1995, his spouse's gross wages were 
$48,105.88; her interest and dividends were $561; and "all 
other annual income" was $5,113,50.  For 1996, it was 
noted that the veteran's annual income was $6,414.00.  For 
1996, the veteran's spouse's gross wages were listed as 
$50,430; her interest and dividends were listed as $561; 
and her all other income was listed as $14,785.60. 

In April 1996, the veteran submitted statement, indicating 
his belief that his pension was based on the "old law" 
prior to 1979.  He indicated that his wife's earnings 
should not effect his rate of pension.  He indicated his 
total income was $10,938 and below the income limit.  
Specifically, he said his total income was comprised of 
his VA pension which was $4,524 (i.e. $377 per month) and 
his SSA benefits $6,414 (i.e. $534.50 per month). 

In a May 1996 letter from the RO, the veteran was informed 
he was in receipt of protected pension under Section 306.  
It was also noted that the veteran's spouse's earnings 
were not countable but that any other income was 
countable.  He was also informed that he would be entitled 
to pension benefits in 1996 (since his wife only received 
4 instead of 12 SSA payments), but that as of January 1, 
1997, he would no longer be entitled to pension benefits 
because his wife's SSA benefits had to be counted.  It was 
specifically noted that the veteran's total income for 
1996 was $21,327.  It was noted that the veteran had $0 
income from earnings, $6,414 from SSA; $0 income from 
retirement; and $0 income from other sources.  The 
veteran's spouse was noted as receiving $50,430 in income 
from earnings; $14,814 from SSA; $1,847 in income from 
retirement; and $561 in income from other sources.  It was 
concluded that the veteran's total annual income exceeded 
the pension limit of $13,221, with one dependent and 
additional entitlement to aid and attendance.  

In a February 1997 EVR, the veteran reported that income 
had changed based on SSA benefits which were based on his 
spouse's earnings.  It was noted that since his wife had 
attained the age of 70 in 1996, she could collect SSA 
benefits in full regardless of earnings and wages.  He 
listed his annual income for 1997 as $6,773.60 (SSA), and 
his spouse's earnings as $15,589.60 (all other income, 
including SSA), $767 (interest and dividends), and $51,510 
(gross wages).

At a September 2002 Travel Board hearing, the veteran's 
wife testified that the veteran was told that his pension 
would not be taken from him no matter what her income was.  
She indicated that there had been a problem (i.e. the 
benefits had been discontinued) since she had been 
collecting SSA benefits. 

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  To implement the provisions of 
the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise 
are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine 
the obligations of VA with respect to the duty to assist, 
and supersede the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
veteran was properly notified of the outcome of the May 
1996 decision which determined that his 306 pension 
benefits would be terminated as of January 1, 1997, and of 
the reasons and bases for this decision.  The Board 
concludes that the discussions in the May 1996 letter, 
statement of the case (SOC) (issued in September 1997), 
and SSOC (issued in October 1998) informed the veteran of 
the information and evidence needed to substantiate his 
claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The veteran and his wife's income information 
has been obtained.  In sum, VA has done everything 
reasonably possible to assist the veteran, and the 
evidence on file is adequate to evaluate his claim.  

The SOC and SSOCs provided notice to the veteran of what 
the evidence of record revealed.  Additionally, these 
documents provided notice why this evidence was 
insufficient to award the veteran's claim.  The veteran 
has been provided notice of what VA was doing to develop 
the claim, notice of what he could do to help his claim, 
and notice of how his claim were still deficient.  Because 
no additional evidence has been identified by the veteran 
as being available but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
the veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran 
in this case.  

Restoration of 306 Pension

"Section 306 pension" is defined as "those disability and 
death pension programs in effect on December 31, 1978, 
which arose out of Pub.L. 86-211, 73 Stat. 432."  38 
C.F.R. § 3.1(u).  Section 306 pension benefits, like all 
VA nonservice-connected pension benefits, are based, in 
part, on income.  The annual income limitations for 
Section 306 pension are the amounts specified in section 
306(a)(2)(A) of Pub. L. 95-588, as increased from time to 
time under Section 306(a)(3) of Pub. L. 95-588.  38 C.F.R. 
§ 3.26(a).

In determining annual income, for purposes of Section 306 
Disability Pension, payments of any kind or from any 
source are counted as income unless specifically excluded, 
and income is counted for the calendar year in which it is 
received.  38 C.F.R. §§ 3.252, 3.260.  The amount of any 
retirement-type income (such as SSA) of the veteran or his 
spouse is reduced by 10 percent, with 90 percent being 
counted.  38 C.F.R. § 3.262(e)(f). 

Termination of Section 306 pension because of excessive 
income precludes a person from thereafter establishing 
entitlement under any other pension program except the 
improved pension program.  38 C.F.R. § 3.960.  The 
effective date of a discontinuance of an award of section 
306 pension, based on an unanticipated increase in income, 
shall be made effective the end of the year in which the 
increase occurred.  38 C.F.R. § 3.660(a)(2). 

The veteran's Section 306 EVR covering actual 1995 income 
and estimated 1996 income was received at the RO in March 
1996 and shows that the veteran reported having an income 
change.  It was noted that since the veteran's spouse had 
reached age 70, she was now entitled to SSA benefits 
regardless of her earnings.  The veteran reported that 4 
months of SSA benefits were awarded in 1995, based on his 
spouse's earnings, and that all 12 months would be paid in 
1996.  For 1996, it was noted that the veteran's estimated 
annual income was $6,414.00.  For 1996, the veteran's 
spouse's gross wages were listed as $50,430; her interest 
and dividends were listed as $561; and "all other income" 
was listed as $14,785.60 (including SSA payments).

In May 1996, the RO calculated that the veteran's 
countable family income for the time period in question as 
$21,327, which exceeded the maximum allowable countable 
income of $13,221 for a veteran with one dependent with 
additional entitlement to aid and attendance.  
Accordingly, 306 pension benefits were terminated, 
effective January 1, 1997.   

According to the March 1996 EVR, the veteran expected to 
receive additional SSA benefits based on his wife 
attaining the age of 70.  Ten percent of SSA benefits are 
excluded prior to being counted, which, in this case, 
reduced the anticipated 1996 amounts to $5,773 for the 
veteran and $13,333 for his wife.  The veteran's wife's 
entire earned income is also excluded, per 38 C.F.R. 
§ 3.262(b)(2).  The SSA, alone, fixes the veteran's 
projected 1996 annual income as well in excess of the 
$13,211 income limitation.  Accordingly, Section 306 
disability pension benefits were properly terminated 
effective January 1, 1997.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.252, 3.260, 3.262, 3.660.

In addition to the above formulae, otherwise includable 
income of the spouse may be excluded if "hardship to the 
veteran would result."  38 C.F.R. § 3.262(b)(2).  A 
"hardship" may exist where there are "expenses beyond the 
usual family requirements."  Id.  The veteran has not 
asserted that counting his spouse's income would create a 
hardship, and the evidence does not otherwise show this.  
As such, the Board has no alternative but to find that no 
hardship exists, and include the veteran's wife's SSA 
payment in computing his annual income.

Under the circumstances of this case, the Board has no 
alternative but to deny the veteran's claim.  Accordingly, 
the restoration of 306 pension benefits is not warranted.


ORDER

Restoration of Section 306 pension is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

